DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 each recite the limitation "the terminal" in page 1 line 5 (claim 1) and page 3 Line 10 (claim 7). There is insufficient antecedent basis for this limitation in the claim. In each claim earlier “terminal” is recited in plurality but after that “the terminal” used as singularity makes the subject matter more narrow compared to “plural terminals” recited earlier.
Claims 1, 7 and 13 each recite the limitation “the necessity” in page 1 line 6 (claim 1), page 3 line 11 (claim 7) and page 5 line 15 (claim 13). There is insufficient antecedent basis for this limitation in the claim. As “necessity” is recited first time lacking insufficient predecessor for the recitation “the necessity”.      

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 6, 7, 8, 9 10, 12, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Newman US Patent No. 10990693.

Regarding Claim 1: A data management method in an information processing system including plural terminals, ([Newman Col. 4 Lines 8 – 13] “The validating system 302 may provide an Application Programming Interface (API) to publishers of a transaction. A publisher may be any entity that wants to have data validated against an ontology. Within the financial industry, a publisher may be a financial institution such as a bank, corporation, brokerage, closing company, etc.” Thus, multiple terminals (from bank, corporation, etc.) are involved in any transaction.)
wherein the terminal executes a data storage process in which the necessity of protection of data obtained from a predetermined data source is determined on the basis of a data protection policy provided from the data source, and in the case where it is determined that the data requires protection, ([Newman Col. 9 Lines 17 – 24] “With respect to anonymization, a data structure (e.g., a map) may be stored in a storage device of a computing device associated with ledger access manager 608. The map may pair a random identifier and a stored identifier on a blockchain. For example, consider that a user permits access to the complete financial picture of the user for risk management purposes as they relate to investments of pools of mortgages etc.” Therefore, storage of a data structure can be done when data requires anonymization (one kind of protection policy).) a reference address of the data is stored into a first storage area through a predetermined cooperation process among the plural terminals, ([Newman Fig. 6 Col 7 Lines 55 – 59] “User 606 may be identified within blockchain 602 by an identifier such as an alphanumeric sequence of characters. This identifier may be used for each entry in the blockchain 602 associated with an asset of the user 606.” [Newman Col. 7 Lines 62 – 67, Col. 8 Lines 1 – 4] “The data on the blockchain 602 may include identifications of the asset, current encumbrances on the asset, if any, amount borrowed, the entity the funds were borrowed from, etc. Multiple entries may be made for each asset. For example, once the borrowed funds for an asset have been repaid, an entry may be made in the blockchain 602 to this effect. This entry may also reference the identification of the asset as described above. In some instances, the entries in the blockchain 602 are encrypted using a private key of the user 606.” Thus, a reference of an asset (data) can be stored (contained) in a blockchain 602 when the user wishes to be identified (one kind of cooperation).) and correspondence information between the reference address and the data is stored into a second storage area without performing the cooperation process. ([Newman Fig. 6 Col. 9 Lines 10 – 16] “The ledger access manager 608 may perform a variety of functions related to retrieval and securing of data among multiple shared ledgers such as blockchains. These functions may include anonymization of data stored on blockchains, storing access rights for users, and obtaining details of information referenced in one blockchain that is stored in a second blockchain.” [Newman Fig. 6 Col. 9 Lines 24 – 31] “However, the user does not wish to be personally identified. The ledger access manager 608 may generate (e.g., randomly) another identifier that may be placed in other blockchains (e.g., blockchain 610) that is used in place of the user identifier in blockchain 602, for example. Thus, the data structure map may link the generated identifier with the user identifier (e.g., [user identifier, generated identifier]).” Therefore, second blockchain (610) can store details of information (map) referencing title (address) of another blockchain for making anonymized when the user does not wish to be identified (without a cooperation).)

Regarding Claim 2: The data management method according to claim 1, 
wherein in the case where the data is data that need not be protected as a result of the determination of the necessity of protection at the time of the data storage process, the terminal stores the data into the first storage area through the cooperation process. ([Newman Col 7 Lines 11 – 12] “although there is no requirement that transactions on a public, non - permissioned block remain anonymous.” [Newman Col 8 Lines 17 – 31] “The blockchain 602 may also include general financial health entries associated with the user 606. For example, the credit score of the user 606, demographic information such as age, gender, occupation, current address etc., may also be stored on the blockchain 602. As with asset information, an access level may be established for each piece of information associated with the user 606. To enter data into the blockchain 602, the user 606 may visit a website, use an application on the user's phone, or personal computer, etc. to manually enter in the information described above. The data may be transmitted to one or more of the servers that are permitted to add data to the blockchain 602 (e.g., permissioned servers). In some instances, the website etc., may be maintained by one of these same servers.” Therefore, when the blockchain is permitted by permission server to add the data, the various data is stored in the blockchain 602 (which is first blockchain). As the blockchain is permitted it does not need any anonymous state because non-permission block needs to be remained anonymous, thus the protection of anonymity is not needed in this situation and the user wishes to be identified (cooperation still exists).)  

Regarding Claim 3: The data management method according to claim 1, 
wherein the terminal executes a data reference process in which in the case where a data reference request is received from the other terminal, an entry is identified in the first storage area on the basis of a data attribute indicated by the reference request to search the second storage area using a data reference address indicated by the entry as a key, and in the case where the data can be identified, the data is sent to the other terminal. ([Newman Col 8 Lines 59 – 61] “Another layer of data security may be established for the entries in the blockchain 602 using the ledger access manager 608.” [Newman Col 9 Lines 25 -28] “The ledger access manager 608 may generate (e.g., randomly) another identifier that may be placed in other blockchains (e.g., blockchain 610) that is used in place of the user identifier in blockchain 602, for example.” Therefore, a first shared data ledger can be obtained from first block chain and a second shared data ledger cab be obtained from second blockchain 610. [Newman Fig. 7 Col 10 Lines 6 – 13] “a request may be received from a requesting computing device. The request may include a requesting identifier stored in a data record of a first shared data ledger of the plurality of shared data ledgers. The request may further include a request for information, associated with the requesting identifier, stored in a second shared data ledger of the plurality of shared ledgers.” Then receive a request from a requesting computing device is received with a requesting identifier stored in a data record of a first shared data ledger of the plurality of shared data ledgers and a search request for information, associated with the requesting identifier stored in the second shared data ledger of the plurality of shared ledgers is to be executed (Step 704 of Fig. 7). [Newman Fig. 7 Col 10 Lines 29 – 31] “In some examples, correlation data is accessed they correlates identifiers in the first shared data ledger to identifiers in the second shared data ledger.” Thus, the correlated data is accessed when the identifiers in the first shared data ledger is correlated to the identifiers of the second shared data ledger (Step 708 of Fig. 7). [Newman Fig. 7 Col 10 Lines 43 – 45] “Depending on the results of this comparison, at operation 710, at least a portion of the accessed information is transmitted to the requesting computing device.” Therefore, the data is sent to the requesting device when the comparison (correlation) result is a success (Step 710).)

Regarding Claim 4: The data management method according to claim 3, 
wherein the terminal identifies an entry in the first storage area on the basis of the data attribute indicated by the reference request at the time of the data reference process, and in the case where the entry contains the data, the data is sent to the other terminal. ([Newman Col 8 Lines 59 – 61] “Another layer of data security may be established for the entries in the blockchain 602 using the ledger access manager 608.” [Newman Col 9 Lines 25 -28] “The ledger access manager 608 may generate (e.g., randomly) another identifier that may be placed in other blockchains (e.g., blockchain 610) that is used in place of the user identifier in blockchain 602, for example.” Therefore, a first shared data ledger can be obtained from first block chain and a second shared data ledger cab be obtained from second blockchain 610. [Newman Fig. 7 Col 10 Lines 6 – 13] “a request may be received from a requesting computing device. The request may include a requesting identifier stored in a data record of a first shared data ledger of the plurality of shared data ledgers. The request may further include a request for information, associated with the requesting identifier, stored in a second shared data ledger of the plurality of shared ledgers.” Then receive a request from a requesting computing device is received with a requesting identifier stored in a data record of a first shared data ledger of the plurality of shared data ledgers and a search request for information, associated with the requesting identifier stored in the second shared data ledger of the plurality of shared ledgers is to be executed (Step 704 of Fig. 7). [Newman Fig. 7 Col 10 Lines 18 – 24] “At operation 706, in an example, it is determined that the requesting computing device is authorized to access the information stored in the second shared data ledger. This determination may be made by querying access rights that are stored on the executing computing device. The query may include identification of the entity that has requested the information.” Thus, the computing device detects the access authorization of requesting computing device to access the data of the second shared data ledger.) [Newman Fig. 7 Col 10 Lines 29 – 31] “In some examples, correlation data is accessed they correlates identifiers in the first shared data ledger to identifiers in the second shared data ledger.” Thus, the correlated data is accessed when the identifiers in the first shared data ledger is correlated to the identifiers of the second shared data ledger (Step 708 of Fig. 7). [Newman Fig. 7 Col 10 Lines 43 – 45] “Depending on the results of this comparison, at operation 710, at least a portion of the accessed information is transmitted to the requesting computing device.” Therefore, the data is sent to the requesting device when the comparison (correlation) result is a success (Step 710) and the requesting device has authorization to access the data from second shared data ledger.)

Regarding Claim 6: The data management method according to claim 1, 
wherein the terminal executes a data protection control process in which in the case where a violation state of the data protection policy is identified by verifying predetermined attribute information related to the information processing system with conditions specified by the data protection policy, ([Newman Col 3 Lines 49 – 52] “Problems may arise when large amounts of data is assumed to be compliant with an ontology but fails to meet the requirements of the ontology. In various examples, a web service may be provided that validates data according to a known schema and provides a digital compliance signature indicating the data is valid.” [Newman Fig. 3 Col 3 Lines 57 – 59] “The diagram 300 illustrates validating system 302, unvalidated data structure 304, validated data structure 306, and blockchain 308.” [Newman Col 6 Lines 63 – 65] “The use of ontology validated data stored in blockchains may allow organizations to trust that the data used in decision making is valid and has not - been tampered with.”  Therefore, a web service may be provided through validating system of the terminal to validate data when a large amount of data is assumed to be compliant with an ontology (data protection policy) but fails (violation) to meet the requirements of the ontology.) the first and second storage areas are searched for an entry related to the data protection policy, ([Newman Fig. 3 Col 4 Lines 47 – 53] “The validating system 302 may include at least one web server to respond to API calls from publishers of data, such as unvalidated data structure 304. The validating system 302 may also include at least one processor to execute subsystems 310-316.” [Newman Fig. 3 Col 4 Lines 59 – 64] “In an example, the compliance subsystem 310 compares the payload of unvalidated data structure 304 to a schema as defined by the validation source. Validating may include retrieving the rules for the various entities in the payload checking for their compliance.”  In this way a search for validation of payload of a data structure based on the retrieving rules related to various entries of payload (data) by checking their compliance is performed on the payload which are going to be stored in the first and second storage areas (blockchain 602 and blockchain 610).) and a predetermined process is executed for an entry that can resolve the violation state by the predetermined process for the data held in the second storage area among those that can be identified in the first and second storage areas. ([Newman Fig. 3 Col 5 Lines 22 – 25] “The attribution subsystem 314 may also create a hash of the payload which is compared with the decoded hash. If the two hashes match, the publisher may be considered verified.” [Newman Fig. 3 Col 5 Lines 28 – 35] “If both the compliance subsystem 310 and attribution subsystem 314 indicate the payload complies with the schema, and is properly attributable to the publisher, the signature subsystem 316 may attach a compliance signature to the unvalidated data structure 304 to create validated data structure 306. The compliance signature may be based a hash the payload and optionally the validator source and publisher signature.” [Newman Fig. 3 Col 5 Lines 39 – 41] “After a compliance signature has been added to a data structure, the validated data structure 306 may be added to a blockchain.” Thus, a hash is to be created by a process of attribution subsystem to verify the entry of a payload related to a publisher (such as a bank, corporation, brokerage, etc.) and based on the compliance subsystem and attribution subsystem, the payload complies to the validated schema properly attributed to the publisher and then a compliance signature is to be attached to the unvalidated data structure to create validated data structure. In this way in a predefined process as stated above can resolve the validation process for a payload compliant with an ontology (data protection policy) and tore this payload in a blockchain (including first (blockchain 602) and second storage areas (blockchain 610).)   

Regarding Claim 7: A data management system in an information processing system including plural terminals, ([Newman Col. 4 Lines 8 – 13] “The validating system 302 may provide an Application Programming Interface (API) to publishers of a transaction. A publisher may be any entity that wants to have data validated against an ontology. Within the financial industry, a publisher may be a financial institution such as a bank, corporation, brokerage, closing company, etc.” Thus, multiple terminals (from bank, corporation, etc.) are involved in any transaction.) 
wherein the terminal executes a data storage process in which the necessity of protection of data obtained from a predetermined data source is determined on the basis of a data protection policy provided from the data source, and in the case where it is determined that the data requires protection, ([Newman Col. 9 Lines 17 – 24] “With respect to anonymization, a data structure (e.g., a map) may be stored in a storage device of a computing device associated with ledger access manager 608. The map may pair a random identifier and a stored identifier on a blockchain. For example, consider that a user permits access to the complete financial picture of the user for risk management purposes as they relate to investments of pools of mortgages etc.” Therefore, storage of a data structure can be done when data requires anonymization (one kind of protection policy).) a reference address of the data is stored into a first storage area through a predetermined cooperation process among the plural terminals, ([Newman Fig. 6 Col 7 Lines 55 – 59] “User 606 may be identified within blockchain 602 by an identifier such as an alphanumeric sequence of characters. This identifier may be used for each entry in the blockchain 602 associated with an asset of the user 606.” ([Newman Col. 7 Lines 62 – 67, Col. 8 Lines 1 – 4] “The data on the blockchain 602 may include identifications of the asset, current encumbrances on the asset, if any, amount borrowed, the entity the funds were borrowed from, etc. Multiple entries may be made for each asset. For example, once the borrowed funds for an asset have been repaid, an entry may be made in the blockchain 602 to this effect. This entry may also reference the identification of the asset as described above. In some instances, the entries in the blockchain 602 are encrypted using a private key of the user 606.” Thus, a reference of an asset (data) can be stored (contained) in a blockchain 602 when the user wishes to be identified (one kind of cooperation).) and correspondence information between the reference address and the data is stored into a second storage area without performing the cooperation process. ([Newman Col. 9 Lines 10 – 16] “The ledger access manager 608 may perform a variety of functions related to retrieval and securing of data among multiple shared ledgers such as blockchains. These functions may include anonymization of data stored on blockchains, storing access rights for users, and obtaining details of information referenced in one blockchain that is stored in a second blockchain.” [Newman Fig. 6 Col. 9 Lines 24 – 31] “However, the user does not wish to be personally identified. The ledger access manager 608 may generate (e.g., randomly) another identifier that may be placed in other blockchains (e.g., blockchain 610) that is used in place of the user identifier in blockchain 602, for example. Thus, the data structure map may link the generated identifier with the user identifier (e.g., [user identifier, generated identifier]).” Therefore, second blockchain (610) can store details of information (map) referencing title (address) of another blockchain for making anonymized when the user does not wish to be identified (without a cooperation).)

Regarding Claim 8: The data management system according to claim 7, 
wherein in the case where the data is data that need not be protected as a result of the determination of the necessity of protection at the time of the data storage process, the terminal stores the data into the first storage area through the cooperation process. ([Newman Col 7 Lines 11 – 12] “although there is no requirement that transactions on a public, non - permissioned block remain anonymous.” [Newman Col 8 Lines 17 – 31] “The blockchain 602 may also include general financial health entries associated with the user 606. For example, the credit score of the user 606, demographic information such as age, gender, occupation, current address etc., may also be stored on the blockchain 602. As with asset information, an access level may be established for each piece of information associated with the user 606. To enter data into the blockchain 602, the user 606 may visit a website, use an application on the user's phone, or personal computer, etc. to manually enter in the information described above. The data may be transmitted to one or more of the servers that are permitted to add data to the blockchain 602 (e.g., permissioned servers). In some instances, the website etc., may be maintained by one of these same servers.” Therefore, when the blockchain is permitted by permission server to add the data, the various data is stored in the blockchain 602 (which is first blockchain). As the blockchain is permitted it does not need any anonymous state because non-permission block needs to be remained anonymous, thus the protection of anonymity is not needed in this situation and the user wishes to be identified (cooperation still exists).)   

Regarding Claim 9: The data management system according to claim 7, 
wherein the terminal executes a data reference process in which in the case where a data reference request is received from the other terminal, an entry is identified in the first storage area on the basis of a data attribute indicated by the reference request to search the second storage area using a data reference address indicated by the entry as a key, and in the case where the data can be identified, the data is sent to the other terminal. ([Newman Col 8 Lines 59 – 61] “Another layer of data security may be established for the entries in the blockchain 602 using the ledger access manager 608.” [Newman Col 9 Lines 25 -28] “The ledger access manager 608 may generate (e.g., randomly) another identifier that may be placed in other blockchains (e.g., blockchain 610) that is used in place of the user identifier in blockchain 602, for example.” Therefore, a first shared data ledger can be obtained from first block chain and a second shared data ledger cab be obtained from second blockchain 610. [Newman Fig. 7 Col 10 Lines 6 – 13] “a request may be received from a requesting computing device. The request may include a requesting identifier stored in a data record of a first shared data ledger of the plurality of shared data ledgers. The request may further include a request for information, associated with the requesting identifier, stored in a second shared data ledger of the plurality of shared ledgers.” Then receive a request from a requesting computing device is received with a requesting identifier stored in a data record of a first shared data ledger of the plurality of shared data ledgers and a search request for information, associated with the requesting identifier stored in the second shared data ledger of the plurality of shared ledgers is to be executed (Step 704 of Fig. 7). [Newman Fig. 7 Col 10 Lines 29 – 31] “In some examples, correlation data is accessed they correlates identifiers in the first shared data ledger to identifiers in the second shared data ledger.” Thus, the correlated data is accessed when the identifiers in the first shared data ledger is correlated to the identifiers of the second shared data ledger (Step 708 of Fig. 7). [Newman Fig. 7 Col 10 Lines 43 – 45] “Depending on the results of this comparison, at operation 710, at least a portion of the accessed information is transmitted to the requesting computing device.” Therefore, the data is sent to the requesting device when the comparison (correlation) result is a success (Step 710).)

Regarding Claim 10: The data management system according to claim 9,
 wherein the terminal identifies an entry in the first storage area on the basis of the data attribute indicated by the reference request at the time of the data reference process, and in the case where the entry contains the data, the data is sent to the other terminal. ([Newman Col 8 Lines 59 – 61] “Another layer of data security may be established for the entries in the blockchain 602 using the ledger access manager 608.” [Newman Col 9 Lines 25 -28] “The ledger access manager 608 may generate (e.g., randomly) another identifier that may be placed in other blockchains (e.g., blockchain 610) that is used in place of the user identifier in blockchain 602, for example.” Therefore, a first shared data ledger can be obtained from first block chain and a second shared data ledger cab be obtained from second blockchain 610. [Newman Fig. 7 Col 10 Lines 6 – 13] “a request may be received from a requesting computing device. The request may include a requesting identifier stored in a data record of a first shared data ledger of the plurality of shared data ledgers. The request may further include a request for information, associated with the requesting identifier, stored in a second shared data ledger of the plurality of shared ledgers.” Then receive a request from a requesting computing device is received with a requesting identifier stored in a data record of a first shared data ledger of the plurality of shared data ledgers and a search request for information, associated with the requesting identifier stored in the second shared data ledger of the plurality of shared ledgers is to be executed (Step 704 of Fig. 7). [Newman Fig. 7 Col 10 Lines 18 – 24] “At operation 706, in an example, it is determined that the requesting computing device is authorized to access the information stored in the second shared data ledger. This determination may be made by querying access rights that are stored on the executing computing device. The query may include identification of the entity that has requested the information.” Thus, the computing device detects the access authorization of requesting computing device to access the data of the second shared data ledger.) [Newman Fig. 7 Col 10 Lines 29 – 31] “In some examples, correlation data is accessed they correlates identifiers in the first shared data ledger to identifiers in the second shared data ledger.” Thus, the correlated data is accessed when the identifiers in the first shared data ledger is correlated to the identifiers of the second shared data ledger (Step 708 of Fig. 7). [Newman Fig. 7 Col 10 Lines 43 – 45] “Depending on the results of this comparison, at operation 710, at least a portion of the accessed information is transmitted to the requesting computing device.” Therefore, the data is sent to the requesting device when the comparison (correlation) result is a success (Step 710) and the requesting device has authorization to access the data from second shared data ledger.)

Regarding Claim 12: The data management system according to claim 7, 
wherein the terminal executes a data protection control process in which in the case where a violation state of the data protection policy is identified by verifying predetermined attribute information related to the information processing system with conditions specified by the data protection policy, ([Newman Col 3 Lines 49 – 52] “Problems may arise when large amounts of data is assumed to be compliant with an ontology but fails to meet the requirements of the ontology. In various examples, a web service may be provided that validates data according to a known schema and provides a digital compliance signature indicating the data is valid.” [Newman Fig. 3 Col 3 Lines 57 – 59] “The diagram 300 illustrates validating system 302, unvalidated data structure 304, validated data structure 306, and blockchain 308.” [Newman Col 6 Lines 63 – 65] “The use of ontology validated data stored in blockchains may allow organizations to trust that the data used in decision making is valid and has not - been tampered with.”  Therefore, a web service may be provided through validating system of the terminal to validate data when a large amount of data is assumed to be compliant with an ontology (data protection policy) but fails (violation) to meet the requirements of the ontology.) the first and second storage areas are searched for an entry related to the data protection policy, ([Newman Fig. 3 Col 4 Lines 47 – 53] “The validating system 302 may include at least one web server to respond to API calls from publishers of data, such as unvalidated data structure 304. The validating system 302 may also include at least one processor to execute subsystems 310-316.” [Newman Fig. 3 Col 4 Lines 59 – 64] “In an example, the compliance subsystem 310 compares the payload of unvalidated data structure 304 to a schema as defined by the validation source. Validating may include retrieving the rules for the various entities in the payload checking for their compliance.”  In this way a search for validation of payload of a data structure based on the retrieving rules related to various entries of payload (data) by checking their compliance is performed on the payload which are going to be stored in the first and second storage areas (blockchain 602 and blockchain 610).) and a predetermined process is executed for an entry that can resolve the violation state by the predetermined process for the data held in the second storage area among those that can be identified in the first and second storage areas. ([Newman Fig. 3 Col 5 Lines 22 – 25] “The attribution subsystem 314 may also create a hash of the payload which is compared with the decoded hash. If the two hashes match, the publisher may be considered verified.” [Newman Fig. 3 Col 5 Lines 28 – 35] “If both the compliance subsystem 310 and attribution subsystem 314 indicate the payload complies with the schema, and is properly attributable to the publisher, the signature subsystem 316 may attach a compliance signature to the unvalidated data structure 304 to create validated data structure 306. The compliance signature may be based a hash the payload and optionally the validator source and publisher signature.” [Newman Fig. 3 Col 5 Lines 39 – 41] “After a compliance signature has been added to a data structure, the validated data structure 306 may be added to a blockchain.” Thus, a hash is to be created by a process of attribution subsystem to verify the entry of a payload related to a publisher (such as a bank, corporation, brokerage, etc.) and based on the compliance subsystem and attribution subsystem, the payload complies to the validated schema properly attributed to the publisher and then a compliance signature is to be attached to the unvalidated data structure to create validated data structure. In this way in a predefined process as stated above can resolve the validation process for a payload compliant with an ontology (data protection policy) and tore this payload in a blockchain (including first (blockchain 602) and second storage areas (blockchain 610).)  

Regarding Claim 13: A terminal configuring an information processing system, wherein 
the terminal executes ([Newman Col. 4 Lines 8 – 13] “The validating system 302 may provide an Application Programming Interface (API) to publishers of a transaction. A publisher may be any entity that wants to have data validated against an ontology. Within the financial industry, a publisher may be a financial institution such as a bank, corporation, brokerage, closing company, etc.” Thus, multiple terminals (from bank, corporation, etc.) are involved in any transaction.) a data storage process in which the necessity of protection of data obtained from a predetermined data source is determined on the basis of a data protection policy provided from the data source, and in the case where it is determined that the data requires protection, ([Newman Col. 9 Lines 17 – 24] “With respect to anonymization, a data structure (e.g., a map) may be stored in a storage device of a computing device associated with ledger access manager 608. The map may pair a random identifier and a stored identifier on a blockchain. For example, consider that a user permits access to the complete financial picture of the user for risk management purposes as they relate to investments of pools of mortgages etc.” Therefore, storage of a data structure can be done when data requires anonymization (one kind of protection policy).) a reference address of the data is stored into a first storage area through a predetermined cooperation process among the plural terminals, ([Newman Fig. 6 Col 7 Lines 55 – 59] “User 606 may be identified within blockchain 602 by an identifier such as an alphanumeric sequence of characters. This identifier may be used for each entry in the blockchain 602 associated with an asset of the user 606.” ([Newman Col. 7 Lines 62 – 67, Col. 8 Lines 1 – 4] “The data on the blockchain 602 may include identifications of the asset, current encumbrances on the asset, if any, amount borrowed, the entity the funds were borrowed from, etc. Multiple entries may be made for each asset. For example, once the borrowed funds for an asset have been repaid, an entry may be made in the blockchain 602 to this effect. This entry may also reference the identification of the asset as described above. In some instances, the entries in the blockchain 602 are encrypted using a private key of the user 606.” Thus, a reference of an asset (data) can be stored (contained) in a blockchain 602 when the user wishes to be identified (one kind of cooperation).) and correspondence information between the reference address and the data is stored into a second storage area without performing the cooperation process. ([Newman Fig. 6 Col. 9 Lines 10 – 16] “The ledger access manager 608 may perform a variety of functions related to retrieval and securing of data among multiple shared ledgers such as blockchains. These functions may include anonymization of data stored on blockchains, storing access rights for users, and obtaining details of information referenced in one blockchain that is stored in a second blockchain.” [Newman Fig. 6 Col. 9 Lines 24 – 31] “However, the user does not wish to be personally identified. The ledger access manager 608 may generate (e.g., randomly) another identifier that may be placed in other blockchains (e.g., blockchain 610) that is used in place of the user identifier in blockchain 602, for example. Thus, the data structure map may link the generated identifier with the user identifier (e.g., [user identifier, generated identifier]).” Therefore, second blockchain (610) can store details of information (map) referencing title (address) of another blockchain for making anonymized when the user does not wish to be identified (without a cooperation).)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Newman US Patent No. 10990693 in view of Tiell US PGPUB No. 20170054611.
 
Regarding Claim 5: Newman teaches the data management method according to claim 3, but Newman fails to disclose: 
wherein the terminal executes a score calculation process in which a data set necessary to execute a predetermined evaluation algorithm for at least any one of operators of the respective terminals is identified by the data reference process, and an evaluation score is calculated by applying each data contained in the data set to the evaluation algorithm. 
However, Tiell teaches:
wherein the terminal executes a score calculation process in which a data set necessary to execute a predetermined evaluation algorithm for at least any one of operators of the respective terminals is identified by the data reference process, ([Tiell ¶0004] “determining data tracking information including one or more events associated with the data, the one or more events including a distribution of the data to a data consumer;” [Tiell ¶0005] “the data tracking information includes a blockchain associated with the data; the actions further include determining a data provider trust metric that indicates a level of trust in at least one of an end-user or an individual platform that generated the data, the data provider trust metric based at least partly on at least one trust rating provided by at least one data consumer; the actions further include incorporating the data provider trust metric into the data tracking information associated with the data; the actions further include aggregating the data from multiple individual platforms to generate aggregate data; the actions further include determining aggregate data tracking information including one or more events associated with the aggregate data; … the data consumer trust metric is further based at least partly on at least one trust rating provided by the at least one end-user;” [Tiell ¶0070] “For example, the trust ratings may be averaged, or otherwise mathematically combined, to determine the trust metric 122.” Thus, a trust metric based on trust rating (i.e. it may be considered as one kind of score) is connected with data tracking information which includes a blockchain associated with the data and the information of data tracking includes one of more events associated with a distribution of data to a data consumer (platform or terminal)) and aggregating the data from multiple individual platforms to generate aggregate data (data referencing process). Then the trust metric can be evaluated by averaging or mathematically combining (some kind of algorithm) the trust ratings.) and an evaluation score is calculated by applying each data contained in the data set to the evaluation algorithm. ([Tiell ¶0055] “In some implementations, the data tracking information 118B may include an ID of the data aggregator, such as a software module and/or device that aggregated the data. In some implementations, the data tracking information 118B may include an aggregate trust metric. As described above, the aggregate trust metric may be a combination of the trust metrics 122 of the individual data portions that were aggregated to generate the aggregate data.” Therefore, the aggregate trust metric (some kind of score) may be evaluated by combining the trust metrics of the individual data which are accumulated to generate an aggregated data (data set).) 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Newman’s system of managing data across different blockchains corresponded to sharing data ledger with valid access right by describing a technique of determination and employing trust metrices for data with multiple individual platforms of different types as taught by Tiell for generating a trusted framework for a super-platform which offers data consumers with trust metrices indicating a level of trust in the data providers like end users and/or individual platforms. (Tiell ¶0003 ¶0007)  
The motivation is to improve Newman’s managing data across different blockchains corresponded to sharing data ledger with valid access right further by describing a technique of determination and employing trust metrices for data with multiple individual platforms of generate a trusted framework for a super-platform which offers data consumers with trust metrices indicating a level of trust in the data providers like end users and/or individual platforms. (Tiell ¶0003 ¶0007) 

Regarding Claim 11: Newman teaches the data management system according to claim 9, but Newman fails to disclose: 
wherein the terminal executes a score calculation process in which a data set necessary to execute a predetermined evaluation algorithm for at least any one of operators of the respective terminals is identified by the data reference process, and an evaluation score is calculated by applying each data contained in the data set to the evaluation algorithm. 
However, Tiell teaches:
wherein the terminal executes a score calculation process in which a data set necessary to execute a predetermined evaluation algorithm for at least any one of operators of the respective terminals is identified by the data reference process, ([Tiell ¶0004] “determining data tracking information including one or more events associated with the data, the one or more events including a distribution of the data to a data consumer;” [Tiell ¶0005] “the data tracking information includes a blockchain associated with the data; the actions further include determining a data provider trust metric that indicates a level of trust in at least one of an end-user or an individual platform that generated the data, the data provider trust metric based at least partly on at least one trust rating provided by at least one data consumer; the actions further include incorporating the data provider trust metric into the data tracking information associated with the data; the actions further include aggregating the data from multiple individual platforms to generate aggregate data; the actions further include determining aggregate data tracking information including one or more events associated with the aggregate data; … the data consumer trust metric is further based at least partly on at least one trust rating provided by the at least one end-user;” [Tiell ¶0070] “For example, the trust ratings may be averaged, or otherwise mathematically combined, to determine the trust metric 122.” Thus, a trust metric based on trust rating (i.e. it may be considered as one kind of score) is connected with data tracking information which includes a blockchain associated with the data and the information of data tracking includes one of more events associated with a distribution of data to a data consumer (platform or terminal)) and aggregating the data from multiple individual platforms to generate aggregate data (data referencing process). Then the trust metric can be evaluated by averaging or mathematically combining (some kind of algorithm) the trust ratings.)  and an evaluation score is calculated by applying each data contained in the data set to the evaluation algorithm. ([Tiell ¶0055] “In some implementations, the data tracking information 118B may include an ID of the data aggregator, such as a software module and/or device that aggregated the data. In some implementations, the data tracking information 118B may include an aggregate trust metric. As described above, the aggregate trust metric may be a combination of the trust metrics 122 of the individual data portions that were aggregated to generate the aggregate data.” Therefore, the aggregate trust metric (some kind of score) may be evaluated by combining the trust metrics of the individual data which are accumulated to generate an aggregated data (data set).)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Newman’s system of managing data across different blockchains corresponded to sharing data ledger with valid access right by describing a technique of determination and employing trust metrices for data with multiple individual platforms of different types as taught by Tiell for generating a trusted framework for a super-platform which offers data consumers with trust metrices indicating a level of trust in the data providers like end users and/or individual platforms. (Tiell ¶0003 ¶0007)  
The motivation is to improve Newman’s managing data across different blockchains corresponded to sharing data ledger with valid access right further by describing a technique of determination and employing trust metrices for data with multiple individual platforms of generate a trusted framework for a super-platform which offers data consumers with trust metrices indicating a level of trust in the data providers like end users and/or individual platforms. (Tiell ¶0003 ¶0007) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIF KHAN whose telephone number is (571)272-6528. The examiner can normally be reached Monday - Friday: 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.K./Examiner, Art Unit 2491                                                                                                                                                                                                        
/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491